United States Court of Appeals
                       For the First Circuit

No. 19-1340

                            BRENDA SMITH

                        Plaintiff, Appellee,

                                 v.

         AROOSTOOK COUNTY; SHAWN D. GILLEN, in his official
               capacity as Sheriff of Aroostook County

                      Defendants, Appellants.
      

            APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE

          [Hon. Nancy Torresen, Chief U.S. District Judge]


                                 Before

                        Howard, Chief Judge,
                 Lynch and Kayatta, Circuit Judges.


     Peter T. Marchesi, Cassandra S. Shaffer, and Wheeler & Arey,
P.A., on brief for appellants.
     Zachary L. Heiden, Emma E. Bond, ACLU of Maine Foundation,
Peter Mancuso, Andrew Schmidt Law PLLC, David A. Soley, James G.
Monteleone, and Bernstein Shur, on brief for appellees.


                           April 30, 2019




 




 
 
             Per curiam.        In considering the defendants' appeal of

a preliminary injunction entered by the district court, we will

set aside the ruling only if the court clearly erred in assessing

the   facts,    misapprehended        the applicable legal       principles,      or

otherwise is shown to have abused its discretion.                     See Wine and

Spirits Retailers, Inc. v. Rhode Island, 418 F.3d 36, 46 (1st Cir.

2005).
             Brenda Smith receives a twice daily dose of buprenorphine

prescribed     by    her    doctor    as     treatment   for   what    her   doctor

classifies     as   an     opioid    use    disorder.    Smith   is    due   to   be

incarcerated for forty days at the Aroostook County Jail.                     Jail

officials informed her counsel that she would not receive her

medication while incarcerated.             Her physician opines without serious

contradiction that prior efforts to take Smith off her medication

have not been successful and that her medication is necessary

to her continued health; he and other witnesses opine that, given

her   medical       history,    forced       and   immediate   withdrawal     from

buprenorphine will cause her painful symptoms and increase her

risk of relapse, overdose, and death.               She therefore brought this

suit seeking, among other things, injunctive relief compelling the

defendants to provide her medication while she is incarcerated.

Defendants replied, in part, that whether she receives the medication

will depend on a case-by-case medical assessment.                      Defendants,

though, do not actually plan to obtain such an assessment from a


                                           - 2 -
qualified doctor prior to incarcerating Smith.

            On this preliminary record, the district court considered

the likelihood of Smith prevailing on a claim for discrimination

under     Title    II    of     the   Americans       with   Disabilities      Act,

42   U.S.C.       § 12132; the potential for irreparable harm;                the

balance     of     harms;       and   the    public    interest.        Noting that

defendants'       own   submissions     tout    the    variety     of    reasonable

alternatives      at    their    disposal    for   providing     Smith with her

medication in a manner that alleviates any security concerns, the

district court found a sufficient likelihood of success combined

with both a strong balance of harms and a public interest in favor

of Smith so as to warrant a preliminary injunction ordering the

jail to provide Smith with her medication as prescribed while she

is incarcerated.

            We previously denied the defendants' request for a stay

of the district court's order.              Now we address the merits of the

defendants' appeal of that order.

            Having carefully considered the record and the parties'

briefs, we find no abuse of discretion by the district court in

its preliminary assessment of the issues that must be balanced in

deciding a request for preliminary injunctive relief.

            The preliminary injunction is affirmed.                The motions of

the American Medical Association, American Society for Addiction



                                       - 3 -
Medicine,   Maine     Medical   Association,       Connecticut   Society   for

Addiction   Medicine,     Connecticut      State    Medical   Society,   Maine

Association    of     Psychiatric    Physicians,     Massachusetts     Medical

Society, Massachusetts Society of Addiction Medicine, New Hampshire

Medical    Society,    Northern     New   England   Society    for   Addiction

Medicine, Rhode Island Medical Society, Rhode Island Society for

Addiction Medicine, Vermont Medical Society, Joshua M. Sharfstein,

Brendan Saloner, Colleen Barry, Noa Krawczyk, Jenny Wen, and Jia

Ahmad for leave to file amicus briefs on behalf of Smith are denied

as moot.




                                     - 4 -